DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is  objected to because of the following informalities:
  Claim 1, lines 1-2 recites, “ a traction assisting device” and claim 1, line 14 recites, “a traction assisting device.”  It is interpreted that that the second occurrence of traction assisting device referred to the in the body of the claim is the same traction assisting device referred to in the preamble of the claim.  For clarification it is suggested that the second occurrence of  “a traction assisting device” be amended to recite “the traction assisting device.”  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a vibration unit” and “an air injection unit” in claim 1.
Claim limitation “a vibration unit” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “unit” as a substitute for means coupled with functional language “to vibrate” without reciting sufficient structure to achieve the function.  Furthermore, the generic place holder is not preceded by a structural modifier.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the corresponding structure of the 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112, sixth paragraph limitation “a vibration unit” described in the specification includes a vibration motor (paragraph 0072).  
A review of the specification shows that the corresponding structure of the 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112, sixth paragraph limitation “an air injection unit” described in the specification includes an air pump, a valve, a nozzle, a tube of the traction body, and an intake and exhaustion pipe (paragraph 0075).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 1 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 1, lines 3-4, recites “a main body having an open front portion and wrapping around a neck of a user…,” which positively claims the human body.  Language such as “configured to” or “adapted for” is recommended to positively avoid claiming human body parts.  For example, the claim could be amended to recite, “a main body having an open front portion configured to wrap around a neck of a user….”
Claim 1, lines 6-7, recites “the traction body wrapping around the neck of the user” which positively claims the human body.  Language such as “configured to” or “adapted for” is 
Claim 1, lines 14-15, recites, “a traction assisting device placed on an upper portion of the traction body and wrapping the neck…,” which positively claims the human body.  Language such as “configured to” or “adapted for” is recommended to positively avoid claiming human body parts.  For example, the claim could be amended to recite, “a traction assisting device placed on an upper portion of the traction body and configured to wrap the neck….”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aune (US Patent 8,251,939) in view of Ahroon (US Patent Publication 2015/0297003).
Regarding claim 1, Aune discloses (Fig. 1), a neck traction apparatus (cervical traction/stretch device 10) having a traction assisting device (head section 18a, 18b, 18c), the apparatus comprising: a main body (shoulder section 14) having an open front portion and wrapping around a neck of a user (col. 3, lines 29-36; col. 3, line 65 – col. 4, line 4); a traction body (bellows section 16) connected to an upper portion of the main body (Fig. 1) and having an open front portion, the traction body wrapping around the neck of the user (col. 4, lines 36-42), the traction body being configured to inflate to stretch the neck (col. 3, line 37-col. 4, line 

    PNG
    media_image1.png
    658
    889
    media_image1.png
    Greyscale

However, Aune fails to disclose a vibration unit embedded in the main body to vibrate the main body.  Ahroon teaches a vibration unit (vibration unit 62, Fig. 7, [0026], [0032]) embedded in an analogous main body (compartment 15 is built into top half 12a of body 12 (12 analogous to main body and is part of case 10 which could be worn around the neck, [0022], [0023]) and could store vibration unit [0026]) of an analogous inflatable body (commercially available inflatable material is attached to outside of body 12, tubes located on the inside of body 12 may connect the inflatable material [0029]) for the purpose of massaging the neck ([0008]).    
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have provided (embedded into) the main body of the neck 

Regarding claim 2, the combination of Aune in view of Ahroon discloses the invention as described above and Aune further discloses the traction assisting device (head section 18a, 18b, 18c) has a seat portion formed at a lower portion thereof (annotated Fig. 1 below), the seat portion being seated and positioned on an upper inside of the traction body (annotated Fig. 1), and  25MPO0158US / OP17-0402-USthe seat portion has a lower surface inclined (col. 5, lines 30-38) toward the upper inside of the traction body that inflates.


    PNG
    media_image2.png
    720
    915
    media_image2.png
    Greyscale


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aune (US Patent 8,251,939) in view of Ahroon (US Patent Publication 2015/0297003),in further view of Pillai (US Patent No. 6050965) and in even further view of Kost (US Patent 7,988,649)
Regarding claim 3, the combination of Aune in view of Ahroon discloses the invention as described above and  Aune  further discloses that the main body includes a support body (Fig. 2, lower section of should section 14 (analogous to main body) including bottom surface and sides) but Aune does not disclose a support body formed by foam molding and an outer cover covering the support body.


The combination of Aune in view of Ahroom and in further view of Pillai discloses the invention as described above but Aune does not disclose the support body has a first mounting portion provided at each left and right side thereof and in which the vibration unit is embedded.
Kost teaches a support body (base plate 110, 210, Fig. 1; col. 3, line 56-col. 4 line 11; col. 4, lines 40-54) of an analogous main body (lower foam layer 120, 220) having an analogous inflatable body (inflatable pillow layer 130, Fig. 1, system 100 includes inflatable pillow layer on top of lower foam layer 120; col. 3, lines 56-65)) that has a first mounting portion (vibratory mounts 325, col. 4, lines 4-11) provided at each left and right side (Fig. 2-B, vibratory mounts 325 seen at left and right sides of plate 210 (analogous to support body) and in which the 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the support body as disclosed by the combination of Aune in view of Ahroon and in further view of Pillai to include a first mounting portion provided at each left and right side in which the vibration unit is embedded, as taught by Kost, in order to provide an improved support body of a traction apparatus in which the vibration units (vibratory domes 250 and motors 380) provide balanced relief on either side of the neck to help reduces spasms and therefore pain (col. 1, lines 36-67.
The combination of Aune in view of Ahroon in further view of Pillai and in even further view of Kost discloses the invention as described above.  Aune further discloses an air injection unit (tube 20 (part of air injection unit), Fig. 2) embedded at a side of the support body (second mounting portion at side of lower section of shoulder section 14) but fails to explicitly disclose a second mounting portion provided at a rear side thereof and in which the air injection unit is embedded.
Ahroon teaches a second mounting portion (portion in support body 12a which is lower section of body 12 depending on orientation of body 12 and where connection tube 18 (part of air injection unit) is embedded, Fig. 3) provided at a rear side thereof and in which the air injection unit is embedded (Figs. 1 & 3, connection tube 18 (part of air injection unit [0027]) in 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the location of the second mounting portion of the support body of Aune in view of Ahroon in which the air injection unit (tube 20, part of air injection unit) of Aune is embedded to be located at a rear of the support body, as taught by Ahroon, in order that the air injection unit is at a location that may be more comfortable to a user and less likely to be interfered with by a user’s hands and less likely to get in the way of the user.
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aune (US Patent 8,251,939) in view of Ahroon (US Patent Publication 2015/0297003) and in further view of Saeki (US Patent 5,801,514) as evidenced by Ping (CN105393302A English translation provided)
Regarding claim 4, the combination of Aune in view of Ahroon discloses the invention as described above and Aune further discloses a controller (Fig. 11, device 128; col. 7, line 8 – col.4, line 17) including a battery supplying power for driving (Fig. 11, the battery has sufficient power to drive the MCU, col. 7, lines 61-66), and a central control part (special purpose control unit or microprocessor control unit (MCU) and memory 118, Fig. 11) controlling the air injection unit (pump 22 operatively coupled via tubing 20 (both part of air injection unit) with the traction/stretch mechanism for alternately inflating and deflating the bellows section 16 (analogous to traction body) , MCU/memory 118 operatively coupled with the pump for activation or deactivation of the pump (part of air injection unit), col. 7, lines 4-37).  However, Aune does not teach an isolation circuit part providing connection or disconnection with external power for charging the battery and a charging control part managing charging and discharging of the battery.
Saeki teaches  an isolation circuit part (Fig. 9A, switching circuit 150) providing connection or disconnection with external power for charging the battery (when the battery is charged, the ground side of the charging-and-discharging device is separated from the negative terminal side of the second battery 140 by the switching ciruit 150, and a closed loop is constructed between the charging device 120 and the secondary battery 140 to charge the secondary battery, col. 16, line 62-col. 17, line 34) and a control part (charge control section 110) managing charging and discharging of the battery (the switching circuit 150 is controlled by a signal from the charge control section 110, col. 17, lines 10-11) and a central control part (Fig. 9B, discharge control section 280) controlling the charging control part (when the control signal for stopping the discharging is supplied to the discharge terminal 260 by the discharge control section 280 in the apparatus 270, the control section 220 forcibly turns off the over-discharging prevention switching circuit; col. 17, line 63- 67; the-over-discharging prevention switching circuit may also be used as the switching circuit, col. 18, lines 5-9) for use in a portable type electronic apparatus such as the neck traction apparatus of Aune (the cervical traction/stretch system is portable and battery operated, Fig. 11, col. 7, line 61-66; col. 12, lines 4-7) for  for the purposes of achieving a reduction of power loss in discharging and a highly efficient use of the battery (col.1, lines 23-26).   
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify circuitry associated with the battery of Aune in view of Ahroon such that it  includes an isolation circuit providing connection or disconnection with external power for charging the battery and a charging control part to manage charging and discharging of the battery, as taught by Saeki, to have provided an improved battery with efficient charging (Saeki, col. 1, lines 23-26).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the central control part (special purpose control unit or microprocessor control unit (MCU) and memory 118) of Aune in view of Ahroon, to control the charging control part, as taught by Saeki, in order to provide control to stop or permit discharging by the apparatus (Saeki, col. 17, line 54 – col. 18 line 2)
 
The combination of Aune in view of Ahroon and in further view of Saeki discloses the invention as described above including a central control part controlling the charging control part and a central control part controlling the air injection unit as described above but Aune does not teach a central control part controlling the charging control part, the air injection unit and a vibration unit.  


	
Regarding claim 5, the combination of Aune in view of Ahroon and in further view of Saeki as evidenced by Ping discloses the invention as described above and Aune further discloses that the controller operates the air injection unit in an automatic mode in which a process of injecting air into the traction body (bellows), maintaining stretching and then releasing by discharging air is repeated (col. 7, lines 4-37; the controller alternately and repeatedly inflates and deflates the bellows to prescribed pressure levels over prescribed pressure intervals; col. 12, lines 16-32, the bellows section is (step-wise by a step amplitude C over a time interval A) ramped upwardly in three approximately equal increments over three approximately equal intervals from ambient to a defined pressure level D, then maintained at the defined pressure level D for a defined pressure interval, then is oppositely (step-wise) ramped downwardly (depressurized) in three approximately equal increments over three approximately equal intervals of time to ambient; col, 13, lines 32-43 treatments may include two or more sessions approximately spaced apart by minutes) but fails to explicitly disclose an automatic mode in which a process of injecting air into the traction body for 20 26MPOO158US / OP17-0402-USseconds, maintaining stretching for 20 seconds, and then releasing by discharging the air from the traction body for 15 15seconds is repeated for 15 minutes.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to set the controller of Aune to operate the air injection unit in an automatic mode in which a process of injecting air into the traction body for 2026 MPOO158US / OP17-0402-USseconds, maintaining stretching for 20 seconds, and then releasing by discharging the air from the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA MCCARTHY whose telephone number is (408)918-7594.  The examiner can normally be reached on Monday - Friday, 7:00-3:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/G.M./Examiner, Art Unit 3786                                                                                                                                                                                                
/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786